Citation Nr: 0416920	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  00-13 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from April 1967 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, NY.


REMAND

The veteran is claiming entitlement to service connection for 
PTSD.  Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

The veteran stated in a PTSD questionnaire, received in 
January 1999, that while attached to the USS PYRO (an 
ammunition ship) he was unloading supplies in Cam Ranh Bay 
and witnessed two shipmates get hit with incoming artillery 
rounds.  In a November 1998 VA hospital discharge report, the 
veteran discussed the same incident, stating further that 
while he fled back to the ship another sailor kicked the 
burner in the boiler room and was burned as a result.  He 
reported that this started an explosion which badly burned 
the other sailor.  In the February 1999 VA examination 
report, the veteran reported the incident to the examiner, 
stating that he saw a blast blow two men off their feet, but 
that he did not see them injured or bleeding and that he did 
not know what happened to them.  In his questionnaire he also 
stated that while at a hospital in Japan for hernia surgery, 
he witnessed Vietnam combat casualties being treated for 
serious injuries.  He stated in the 1998 VA hospital 
discharge report that while in the hospital in Japan he saw 
soldiers who had been burned.  He also stated that while 
working at Nabisco, post-service, a co-worker was badly 
scarred and later died or burns sustained when a cooker for 
which the veteran was responsible accidentally burned the co-
worker.  He also mentioned this incident in his PTSD 
questionnaire.    

The Board notes that the veteran's claims folder does contain 
multiple diagnoses of PTSD.  However, the examiner in the -
February 1999 VA examination report stated in an addendum 
that, while the veteran did manifest PTSD symptoms, the 
causative factors seemed to be from situations other than his 
Vietnam era military experiences.  Thus, he stated that he 
did not think that the veteran had a service-related 
disability due to PTSD.      

With regard to the incident he witnessed while aboard the USS 
PYRO (AE-24), the veteran's personnel records do, indeed, 
show that the veteran served aboard this ship from July 1967 
to January 2, 1968 (when he was transferred to the USS 
MARKAB).  However, the incident has not been verified by the 
U.S. Armed Services Center for Unit Records Research (CURR).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  This is to include 
requesting that the veteran submit to VA 
any evidence or information in his 
possession pertinent to his claim on 
appeal.  The RO should also ensure 
compliance with VA's obligations under 
the VCAA as interpreted by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should submit a request to 
CURR for verification of stressors 
dealing with the veteran's service aboard 
the USS PYRO (AE-24) from July 1967 
through January 2, 1968.  Specifically, 
it should be verified whether two sailors 
were hit with incoming artillery rounds 
while unloading supplies at Cam Ranh Bay 
and whether a sailor was burned in a 
boiler room accident on the same 
occasion. A copy of the veteran's 
personnel records should be forwarded 
with the request.  

3.  Thereafter, arrangements should be 
made with the appropriate VA medical 
facility for the veteran to be afforded a 
VA psychiatric examination in order to 
determine whether he has PTSD under the 
criteria as set forth in DSM-IV.  If the 
veteran's symptoms meet the DSM-IV 
criteria for a diagnosis of PTSD, the 
examiner must specify for the record the 
exact stressor(s) relied upon to support 
the diagnosis.  The report of examination 
should include the complete rationale for 
all opinions expressed.  The claims 
folder and a copy of this REMAND must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examination report should reflect that 
such a review was conducted.  

4.  The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




